903 F.2d 1014
Gary GRAHAM, Petitioner-Appellant,v.James A. COLLINS, Director, Texas Dept. of Crim. Justice,Institutional Div., Respondent-Appellee.
No. 88-2168.
United States Court of Appeals,Fifth Circuit.
June 4, 1990.

Douglas M. O'Brien, Houston, Tex., for petitioner-appellant.
Robert S. Walt, Asst. Atty. Gen., Austin, Tex., for respondent-appellee.
Appeal from the United States District Court for the Southern District of Texas;  David Hittner, District Judge Presiding.
ON SUGGESTION FOR REHEARING EN BANC
(Opinion March 7, 1990, 5 Cir., 1990, 896 F.2d 893)
Before CLARK, Chief Judge, GEE, REAVLEY, POLITZ, KING, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, and BARKSDALE, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this case shall be reheard by the Court en banc with oral argument.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.